UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

OSCAR MADRID

CIVIL ACTION
VERSUS

16-619-SDD-EWD
LA STATE DEPT. OF
PUBLIC SAFETY AND
CORRECTIONS, ET AL.

RULING

The Court has carefully considered the Complaint,' the record, the law applicable
to this action, and the Report and Recommendation? of United States Magistrate Judge
Erin Wilder-Doomes dated April 16, 2019, to which an objection® was filed and also
reviewed,

The Court hereby approves the Report and Recommendation of the Magistrate
Judge and adopts it as the Court's opinion herein.

ACCORDINGLY, the Plaintiff's action is hereby DISMISSED WITH PREJUDICE
for failure to state a claim upon which relief may be granted pursuant to 28 U.S.C. §§
1915(e) and 1915A.

IT IS FURTHER ORDERED that Plaintiff's request for appointment of counsel is
hereby DENIED for failure to demonstrate exceptional circumstances warranting such a
request.

Baton Rouge, Louisiana the /4¥ say of May, 2019.

Clty A Mie

SHELLY D. DI@K, CHIEF DISTRICT JUDGE
MIDDLE DISTRICT OF LOUISIANA

 

' Rec. Doc. 1.
2 Rec. Doc. 14.
3 Rec. Doc. 15.
